Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are directed to methods of delivering a heterologous nucleic acid sequence to a cell in a subject by administering an adeno-associated virus vector comprising a VP1 capsid protein comprising one or more lysine to arginine substitutions at specific positions. Sen et al. (Targeted Modifications in Adeno-Associated Virus Serotype 8 Capsid Improves Its Hepatic Gene Transfer Efficiency In Vivo; Human Gene Therapy Methods, Vol. 24, pp. 104-116; April 2013), which is post-filing art, teaches AAV8 vectors with a K137R substitution in capsid proteins as claimed. However, prior to the effective filing date, the art does not teach the claimed lysine to arginine substitutions. Prior to the effective filing date, Vandenberghe et al. (US 2009/0197338 A1, published August 6, 2009, provided in an IDS) teaches substitution of lysine 531 of AAV6 VP1 to glutamic acid.  The reason of Vandenberghe et al. for said substitution is to change variable amino acid positions to a conserved amino acid based in a library of aligned capsid sequences. Vandenberghe et al. does not provide reasoning for making conserved amino acid substitutions nor does it provide reasoning for the specific lysine to arginine substitution. Additionally, Kleinschmidt et al. (US 7,629,322 B2, issued December 8, 2009, provided in an IDS) teach mutations at lysine residues 527 and 532 of AAV2 VP1. However, Kleinschmidt et al. teach that non-conservative mutations, such as K527A and K532A are preferred, as opposed to the conservative mutations (K to R) claimed in the instant application. Therefore, although the art teaches lysine substitutions of AAV VP1 capsid proteins, the art does not provide motivation for the specific substitutions claimed. Accordingly, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 23-40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636